Case 3:21-cv-00126-CAB-AGS Document 1-2 Filed 01/22/21 PagelD.7 Page 1 of 18

 

| SUMMONS FOR COURT USE ONLY sume 06
(CITACION JUDICIAL) (SOLO PARA USO DE LA CORTE)

NOTICE TO DEFENDANT: ELECTRONICALLY FILED
(AVISO AL DEMANDADO): Superior Court of California,
PINNACLE 1617, LLC, a Delaware Limited Liability County of San Diege
Company; and Does 1-10. 10/29/2020 at 01:40:58 An
YOU ARE BEING SUED BY PLAINTIFF: DEC 23 2020 _ Glerk of the Superior Court
{LO ESTA DEMANDANDO EL DEMANDANTE): Hy Gregory Hornick Deputy Clark
Orlando Garcia

 

 

 

NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.

You have 30 CALENDER DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy served
on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your case.
There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts Online
Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the court
clerk for a fee waiver form. if you do not file your response on time, you may lose the case by default, and your wages, money, and property may be
taken without further warning from the court.

There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
jAVISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decider en su contra sin escuchar su version. Lea ia information a
continuacion.

Tiene 30 DIAS DE CALENDARIO despues de que fe entrguan esta citacion y papeles legales para presentar una respuesta por escrito en esta corte y
hacer que se entrgue una copia al demandante. Una carta o una llamada telefonica no lo protegen. Su respuesta por escrito tine que estar en formato
legal correcto si desea que procesen su caso an la corte. Es possible que haya un formulario que usted pueda usar para su respuesta. Puede
encontrar estos formularios de la corte y mas informacion en al Centro de Ayuda de las Cortes de California (www.courtinfo.ca. gow/selfhelp/espanol/),
en la biblioteca de leyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentacion, pida al secretario de la
corte que le de un formulario de exencion de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder ei caso por incumplimiento y Ja corte
le podra quitar su sueldo, dinero y bienes sin mas advertencia.

Hay otros requisitos legales. Es recommendable que llame a un abogado inmediatamente. Sino conoce a un abogado, puede llamar a un servicio
de remission a abogados. Sino puede pagar a un abogado, es possible que cumpla con los requisitos para obtener servivios legals gratuitos de un
programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,

(www. lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.courtinfo.ca.gow/selfhelp.espanol/) or poniendose en contacto con
la corte o el colegio de abogados locales. AVISO: Por ley, ia corte tiene derecho a reciamar las cuotas y los costos exentas por imponer un gravamen
sobre cualquier recuperacion de $10,000 o mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene
que pager el gravamen de la corte antes de que la corte pueda desechar el caso.

 

The name and address of the court is: Superior Court in and for the County of San Diego | CASE NUMBER:

(El nombre y direccion de fa corte es): 37-2020-00020638-CU-CR-NC
325 South Melrose Dr

Vista, CA 92081,

The North County Regional Center.
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:

(El nombre, la direccion y el numero del telefono del abogado del demandante, o del demandante que no tine abogado, es):
Russell Handy., Center for Disability Access, 3033 Linda Vista Road, Suite 200 San Diego, CA 92111

(358) 375-7385 |
LHe

DATE: 141272020 Clerk, by G. Hornick , Deputy

 

 

 

. (Fecha) (Secretario) (Adjunto)

(For Proof of service of this summons, use Proof of Service of Summons (form POS-010).)

(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, {(POS-010).)
NOTICE TO THE PERSON SERVED: You are served

[Seal] 1. (las an individual defendant.

2. [_]as the person sued under the fictitious name of (specify):

 

3. [] on behalf of (specify):

under: [ | CCP 416.10 (corporation) [_] CCP 416.60 (minor)
[_] CCP 416.20 (defunct corporation) [_] CCP 416.70 (conservatee)
F| CCP 416.40 (association or partnership) [_| CCP 416.90 (authorized person)
[| Other (specify):

4. ["] by personal delivery on (date):

 

 

 

 

Page 1 of 1

Form Adopted for Mandatory Use SUMMONS Code of Civil Procedure §§ 412.20, 465

Judicial Council of California www.courtinfo.ca.gov
SUM-100 (Rev. July 1, 2009]

 
Case 3:21-cv-00126-CAB-AGS Document 1-2 Filed 01/22/21 PagelD.8 Page 2 of 18

So Oo ND DH SP WD YN

N nN N No i) N nN N N = — — — — —_ — — —_ —_
wo ~ nN WN & es) bo e © ‘oO oO ~ nN nN Go N —_ oS

CENTER FOR DISABILITY ACCESS

Raymond Ballister Jr., Esq., SBN 111282
Russell Handy, Esq., SBN 195058
Amanda Seabock, Esq., SBN 289900
Zachary Best, Esq., SBN 166035

Mail: 8033 Linda Vista Road, Suite 200
San Diego, CA 92111

(858) 375-7385; (888) 422-5191 fax
amandas@potterhandy.com

Attorneys for Plaintiff

ELECTRONICALLY FILED
Superiar Court of Callforria,
County of San Diega

40/29/2020 af 01:40:50 Ad
Glerk of the Superior Court
Oy Gregory Hornich Deputy Clerk

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF SAN DIEGO
Orlando Garcia, Case No. 37-2020-00039638-CU-CR-NC
Plaintiff,

V.

PINNACLE 1617, LLC, a
Delaware Limited Liability
Company; and Does 1-10,

Defendants,

 

 

Complaint For Damages And
Injunctive Relief For .
Violations Of: Americans With
Disabilities Act; Unruh Civil
Rights Act

Plaintiff Orlando Garcia complains of PINNACLE 1617, LLC, a
Delaware Limited Liability Company, and Does 1-10 (“Defendants”), and

alleges as follows:
PARTIES:

1. Plaintiff is a California resident with physical disabilities. He is

substantially limited in his ability to walk. He suffers from cerebral palsy. He

has the use of only one arm. He uses a wheelchair, walker, or cane for mobility.
2. Defendant PINNACLE 1617, LLC, owns and operates the Four Points
by Sheraton San Diego Downtown Little Italy, 1617 1st Ave., San Diego,

 

 

Complaint

 
Case 3:21-cv-00126-CAB-AGS Document 1-2 Filed 01/22/21 PagelD.9 Page 3 of 18

t
1

 

1 | California, currently and at all times relevant to this complaint.
2 3. Plaintiff does not know the true names of Defendants, their business
3 | capacities, their ownership connection to the property and business, or their
4 | relative responsibilities in causing the access violations herein complained of,
5 | and alleges a joint venture and common enterprise by all such Defendants.
6 | Plaintiff is informed and believes that each of the Defendants herein,
7 | including Does 1 through 10, inclusive, is responsible in some capacity for the
8 | events herein alleged, or is a necessary party for obtaining appropriate relief.
9 | Plaintiff will seek leave to amend when the true names, capacities,
10 | connections, and responsibilities of the Defendants and Does 1 through 10,
11 | inclusive, are ascertained.
12 JURISDICTION:
13 4, This Court has subject matter jurisdiction over this action as a court of
14 | general jurisdiction. This Court has personal jurisdiction over Defendants
15 | because they conduct substantial business in the State of California, County of
16 | San Diego, and Defendant’s offending Website is available throughout
17 | California.
18 5. Venue it proper in this Court because Defendant conducts business in
19 | this County.
20 6. Unlimited jurisdiction is proper because Plaintiff seeks a permanent
21 | injunction ordering compliance with the Americans with Disabilities Act.
22 PRELIMINARY STATEMENT
23 7. This is a lawsuit challenging the reservation policies and practices of a
24 | place of lodging. Plaintiff does not know if any physical or architectural
25 | barriers exist at the hotel and, therefore, is not claiming that that the hotel has
26 | violated any construction-related accessibility standard. Instead, this is about
27 | the lack of information provided on the hotel’s reservation website that would
28 | permit plaintiff to determine if there are rooms that would work for him.
2
Complaint

 

 
Case 3:21-cv-00126-CAB-AGS Document 1-2 Filed 01/22/21 PagelD.10 Page 4 of 18

\,

 

1 8. After decades of research and findings, Congress found that there was
21! a “serious and pervasive social problem” in America: the “discriminatory
3 | effects” of communication barriers to persons with disability. The data was
41 clear and embarrassing. Persons with disabilities were unable to “fully
5 | participate in all aspects of society,” occupying “an inferior status in our
6 | society,” often for no other reason than businesses, including hotels and
7 | motels, failed to provide information to disabled travelers. Thus, Congress
8 | decided “to invoke the sweep of congressional authority” and issue a “national
9 | mandate for the elimination of discrimination against individuals with
10 | disabilities,” and to finally ensure that persons with disabilities have “equality
11 | of opportunity, full participation, independent living” and self-sufficiency.
12 9. As part of that effort, Congress passed detailed and comprehensive
13 | regulations about the design of hotels and motels. But, as importantly,
14 | Congress recognized that the physical accessibility of a hotel or motel means
15 | little if the 61 million adults living in America with disabilities are unable to
16 | determine which hotels/motels are accessible and to reserve them. Thus,
17 | there is a legal mandate to provide a certain level of information to disabled
18 | travelers.
19 10. But despite the rules and regulations regarding reservation procedures,
20 | a 2019 industry article noted that: “the hospitality sector has largely
21 | overlooked the importance of promoting accessible features to travelers.”
22 11.These issues are of paramount important. Persons with severe
23 | disabilities have modified their own residences to accommodate their unique
24 | needsand to ameliorate their physical limitations. But persons with disabilities
25 | are never more vulnerable than when leaving their own residences and having
26 | totravel and stay at unknown places of lodging. They must be able to ascertain
27 | whether those places work for them.
28
3
Complaint

 

 
Case 3:21-cv-00126-CAB-AGS Document 1-2 Filed 01/22/21 PagelD.11 Page 5 of 18

4
‘

 

 

 

1 FACTUAL ALLEGATIONS:

2 12. Plaintiff planned on making a trip in October of 2020 to the San Diego,

3 | California, area.

4 13. He chose the Four Points by Sheraton San Diego Downtown Little Italy,

5 | 1617 1st Ave., San Diego, California, because this hotel was at a desirable

6 | price and location.

7 14. Plaintiff needs an accessible guestroom. He needs clearance around

8 | beds, he needs accessible restroom facilities including accessible sinks,

9 | accessible tubs or showers and accessible toilets. He needs sufficient
10 | maneuvering clearance in and around the guestroom. He needs accessories to
11 | be located within an accessible reach range. In short, he benefits from and
12 | needs compliant accessible guestroom features.
13 15. Plaintiff went to the Four Points by Sheraton San Diego Downtown
14 | Little Italy website at https://www.marriott.com/hotels/maps/travel/sanpd-
15 | four-points-san-diego-downtown-little-italy/ on September 27 2020.
16 16. Plaintiff found that there was little information about the accessibility
17 | ofthe rooms. For example, under the “Accessibility” tab, the website mentions
18 | the following are “Accessible Areas with Accessible Routes from public
19 | entrance”: “Business Center”, “Fitness Center”, “Pool accessible”, “Public
20 | Entrance Alternative”, and “Accessible Self-Parking”. Under the “Guest
21 | Room Accessibility” tab, it further states: “Bathroom grab bars”, “Bathtub
22 | grab bars”, “Roll-in shower”, “Shower wand, adjustable”, and “Toilet seat at
23 | wheelchair height”. The information provided is vague and conclusory. Under
24 | the “Guest room, 1 Queen” room, it simply states: “This room type offers
25 | mobility accessibility rooms”, “This room type offers accessible rooms with
26 | roll in shower” and “This room type offers accessible rooms with transfer
27 | showers.” These vague and conclusory statements do not contain enough
28 | information to allow Plaintiff to independently assess if the room and hotel are

4
Complaint

 

 
Case 3:21-cv-00126-CAB-AGS Document 1-2 Filed 01/22/21 PagelD.12 Page 6 of 18

 

1 | accessible. For example, there is no mention if the bedroom has compliant
2 | clear floor space, or if the toilet is accessible, or if the table/desk is accessible
3 | Making matters worse, the photos that accompany the room pictures state:
4| “Images may not fully represent the room features you booked”,

5 17. The defendant’s reservation system failed to identify and describe the

6 | accessible features in the guestroom chosen by the plaintiff in enough detail to

7 | reasonably permit him to assess independently whether the particular

8 | guestroom met his accessibility needs.

9 18. This lack of information created difficulty for the plaintiff and the idea
10 | of trying to book this room -- essentially ignorant about its accessibility --
11 | caused discomfort for the Plaintiff.

12 19, Plaintiff would like to patronize this hotel but is deterred from doing so
13 | because of the lack of detailed information through the hotel’s reservation
14 | system. Plaintiff not only travels frequently but is always on the lookout for
15 | businesses that violate the law and discriminate against him and other persons
16 | with disabilities, intending to have them comply with the law and pay statutory
17 | penalties.
18 | I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
19 | WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
20 | Defendants.) (42 U.S.C. section 12101, et seq.)
21 20. Plaintiff re-pleads and incorporates by reference, as if fully set forth
22 | again herein, the allegations contained in all prior paragraphs of this
23 | complaint.
24 21. Under the ADA, it is an act of discrimination to fail to make reasonable
25 | modifications in policies, practices, or procedures when such modifications
26 | are necessary to afford goods, services, facilities, privileges advantages or
27 | accommodations to person with disabilities unless the entity can demonstrate
28 | that taking such steps would fundamentally alter the nature of the those goods,
5
Complaint

 

 
Case 3:21-cv-00126-CAB-AGS Document 1-2 Filed 01/22/21 PagelD.13 Page 7 of 18

 

1 | services, facilities, privileges advantages or accommodations. See 42 U.S.C. §
2) 12182(B)(2)(A)Gi).
3 22. Specifically, with respect to reservations by places of lodging, a
4 | defendant must ensure that its reservation system, including reservations
5 | made by “any means,” including by third parties, shall:
6 a. Ensure that individuals with disabilities can make
7 reservations for accessible guest rooms during the same
8 hours and in the same manner as individuals who do not
9 need accessible rooms;
10 b. Identify and describe accessible features in the hotels and
1 guest rooms offered through its reservations service in
12 enough detail to reasonably permit individuals with
13 disabilities to assess independently whether a given hotel
14 or guest room meets his or her accessibility needs; and
15 c. Reserve, upon request, accessible guest rooms or specific
16 types of guest rooms and ensure that the guest rooms
17 requested are blocked and removed from all reservations
18 systems.
19 See 28 C.F.R. § 36.302(e).
20 23.Here, the defendant failed to modify its reservation policies and
21 | procedures to ensure that it identified and described accessible features in the
22 | hotels and guest rooms in enough detail to reasonably permit individuals with
23 | disabilities to assess independently whether a given hotel or guest room meets
24 | his or her accessibility needs and failed to ensure that individuals with
25 | disabilities can make reservations for accessible guest rooms during the same
26 | hours and in the same manner as individuals who do not need accessible
27 | rooms.
28
6
Complaint

 

 
Case 3:21-cv-00126-CAB-AGS Document 1-2 Filed 01/22/21 PagelD.14 Page 8 of 18

 

1 | If.SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
2 | RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
3 | Code § 51-53.)
4 24. Plaintiff repleads and incorporates by reference, as if fully set forth
5 | again herein, the allegations contained in all prior paragraphs of this
6 | complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
7 | that persons with disabilities are entitled to full and equal accommodations,
8 | advantages, facilities, privileges, or services in all business establishment of
9 | every kind whatsoever within the jurisdiction of the State of California. Cal.
10 | Civ. Code §51(b).
11 25. The Unruh Act provides that a violation of the ADA is a violation of the
12 | Unruh Act. Cal. Civ. Code, § 51(f).
13 26. Defendants’ acts and omissions, as herein alleged, have violated the
14 | Unruh Act by, inter alia, failing to comply with the ADA with respect to its
15 | reservation policies and practices.
16 27. Because the violation of the Unruh Civil Rights Act resulted in difficulty
17 | and discomfort for the plaintiff, the defendants are also each responsible for
18 | statutory damages, ie., a civil penalty. See Civ. Code § 52(a).
19 PRAYER:
20 Wherefore, Plaintiff prays that this Court award damages and provide
21 | relief as follows:
22 1. For injunctive relief, compelling Defendants to comply with the
23 | Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
24 | plaintiff is not invoking section 55 of the California Civil Code and is not
25 | seeking injunctive relief under the Disabled Persons Act at all.
26 2. Damages under the Unruh Civil Rights Act, which provides for actual
27 | damages and a statutory minimum of $4,000 for each offense.
28
7
Complaint

 

 
Case 3:21-cv-00126-CAB-AGS Document 1-2 Filed 01/22/21 PagelD.15 Page 9 of 18

—

3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant

to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).

Dated: October 27, 2020 CENTER FOR DISABILTY ACCESS

Oo So SN Dn An SP WH WNW

By:
Russell Handy, Esq.
Attorneys for Plaintiff

 

N No i) No No N i) No N — — — ay = — me = — —
oO ~ nN a & we No — So \o oo I] aN WN -_ Ww nN hn oS

 

Complaint

 

 
 

Case 3:21-cv-00126-CAB-AGS Document 1-2 Filed 01/22/21 PagelD.16 Page 10 of 1-010

| ATTORNEY OR PARTY WITHOUT, BN 10% aye State Bar number, and address): FOR COURT USE ONLY

-~ Russell Handy, Esq., SBN 195

Center for Disability ACCeSs

Mail: 8033 Linda Vista Road, Suite 200 San Diego, CA 92111
Delivery: 8033 Linda Vista Road, Suite 200 San Diego, CA 92111

 

 

 

 

 

TELEPHONE NO.: ($8) 375-7385 raxno.: (888) 422-5191 FLECTRONICALLY FILED
ATTORNEY FOR (ame): Plaintiff, Orlando Garcia Superior Court of California,
SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Diego Gounty of San Diege
STREET ADDRESS: 325 South Melrose Dr 40/99/0020 a 01-40-88 Ald
MAILING ADDRESS: 325 South Melrose Dr Clerk of the Superior Court
city anp zip cone: Vista, CA 92081, B Gre - veoh tes ae lark
prancH Name: The North County Regional Center. ¥ Gregory MOMGK, Mepury
CASE NAME:
GARCIA v. PINNACLE 1617, LLC.
CIVIL CASE COVER SHEET Complex Case Designation CASE NUMBER:
[¥] Unlimited [_] Limited 37-20 20-00030838-CU-CR-NC
(Amount (Amount [__] counter [| Joinder
demanded demanded is Filed with first appearance by defendant | “dg Earl H. teiaas Hl
exceeds $25,000) $25,000 or less) (Cal. Rules of Court, rule 3.402) DEPT:

 

 

 

ffems 1-6 below must be completed (see instructions on page 2).
4. Check one box below for the case type that best describes this case:

 

 

 

Auto Tort Contract Provisionally Complex Civil Litigation
Auto (22) [| Breach of contractiwarranty (06) (Cal. Rules of Court, rules 3.400-3.403)
Uninsured motorist (46) [| Rule 3.746 collections (09) [| Antitrust/Trade regulation (03)
Other PI/PD/WD (Personal Injury/Property [| Other collections (08) [ Construction defect (10)
Damage/Wrongful Death} Tort [| Insurance coverage (18) [| Mass tort (40)
Asbestos (04) [] other contract (37) [| securities litigation (28)
Product liability (24) Real Property [] EnvironmentalToxic tort (30)
Medical malpractice (45) [_] Eminent domain/nverse [-] insurance coverage claims arising from the
[1] other PvPDAWD (23) condemnation (14) above listed provisionally complex case
Non-PI/PD/WD (Other) Tort [__] Wrongful eviction (33) types (41)
[| Business tort/unfair business practice (07) [1 other real property (26) Enforcement of Judgment
[¥] civil rights (08) Unlawful Detainer [_] Enforcement of judgment (20)
[| Defamation (13) Commercial (31) Miscellaneous Civil Complaint
[| Fraud (16) [| Residential (32) [|] rico (27)
[__] Intellectual property (19) i Drugs (38) [] other complaint (not specified above) (42)
[| Professional negligence (25) Judicial Review Miscellaneous Civil Petition
Lo Other non-Pi/PDMWD tort (35) [ Asset forfeiture (05) Partnership and corporate governance (21)
Employment [| Petition re: arbitration award (11) | Other petition (not specified above) (43)
Wrongful termination (36) [| Writ of mandate (02)
[| Other employment (15) [| Other judicial review (39)

 

2. Thiscase L_l is L¥_] is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
factors requiring exceptional judicial management:

a. [_] Large number of separately represented parties d. CL] Large number of witnesses
b. [] Extensive motion practice raising difficult or novel —e. L__] Coordination with related actions pending in one or more courts

  
 

 

 

 

issues that will be time-consuming to resolve in other counties, states, or countries, or in a federal court
c. C] Substantial amount of documentary evidence f [] Substantial postjiudgment judicial supervision
3. Remedies sought (check all that apply): aly] monetary bv] nonmonetary; declaratory or injunctive relief —. [¥_| punitive
4. Number of causes of action (specify): 2: Americans with Disabilities Act, Unruh Civil Rights Act
5. This case LI is [¥] isnot acilass action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use fom.5u -015.}
Date: 10/27/2020 fa
Russel Handy, Esq. > é
{TYPE OR PRINT NAME) (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
NOTICE

« Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
in sanctions.

* File this cover sheet in addition to any cover sheet required by local court rule.

© If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
other parties to the action or proceeding.

« Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only. ata

Form Adopted for Mandatory Use CIVIL CASE COVER SHEET Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;

Judicial Council of California Cal. Standards of Judicial Administration, std. 3.10
CM-010 [Rev. July 1, 2007] www.courtinio.ca.gov

 

 

 
Case 3:21-cv-00126-CAB-AGS Document 1-2 Filed 01/22/21 PagelD.17 Page 11 of 18

‘ CM-010
INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET

To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civii Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. if the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.

To Parties in Rule 3.740 Collections Cases. A “collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.

To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that

the case is complex.

Auto Tort
Auto (22)—Personal Injury/Property
Damage/Wrongful Death
Uninsured Motorist (46) (if the
case involves an uninsured
motorist claim subject to
arbitration, check this item
instead of Auto)
Other PI/PD/WD (Personal injury/
Property Damage/Wrengful Death)
Tort
Asbestos (04)
Asbestos Property Damage
Asbestos Personal Injury/
Wrongful Death
Product Liability (not asbestos or
toxic/environmental) (24)
Medical Malpractice (45)
Medical Malpractice—
Physicians & Surgeons
Other Professional Health Care
Malpractice
Other PI//PD/WD (23)
Premises Liability (e.g., slip
and fail)
Intentional Bodily Injury/PDAVD
(e.g., assault, vandalism)
Intentional Infliction of
Emotional Distress
Negligent infliction of
Emotional Distress
Other PI/PDAVD
Non-PI/PD/WD (Other) Tort
Business Tort/Unfair Business
Practice (07)
Civil Rights (e.g., discrimination,
false arrest) (not civil
harassment} (08)
Defamation (e.g., slander, libel)
(13)
Fraud (16)
Intellectual Property (19)
Professional Negligence (25)
Legal Malpractice
Other Professional Malpractice
(not medical or legal)
Other Non-Pi/PD/WD Tort (35)
Employment
Wrongful Termination (36)
Other Employment (15)

CM-010 [Rev. July 1, 2007)

CASE TYPES AND EXAMPLES
Contract
Breach of Contract/Warranty (06)
Breach of Rental/Lease
Contract (not unlawful detainer
or wrongful eviction)
Contract/(Warranty Breach—Seller
Plaintiff (not fraud or negligence)
Negligent Breach of Contract/
Warranty
Other Breach of Contract/Warranty
Collections (¢.g., money owed, open
book accounts) (09)
Collection Case—Seller Plaintiff
Other Promissory Note/Collections
Case
Insurance Coverage (not provisionally
complex) (18)
Auto Subrogation
Other Coverage

Other Contract (37)
Contractual Fraud
Other Contract Dispute
Real Property
Eminent Domain/inverse
Condemnation (14)
Wrongful Eviction (33)

Other Real Property (e.g., quiet title) (26)
Writ of Possession of Real Property
Morigage Foreclosure
Quiet Title
Other Real Property (not eminent
domain, landiord/tenant, or
foreciosure)

Uniawful Detainer

Commercial (31)

Residential (32)

Drugs (38) (if fhe case invoives itlegal
drugs, check this item, otherwise,
report as Commercial or Residential)

Judicial Review

Asset Forfeiture (05)

Petition Re: Arbitration Award (11)

Writ of Mandate (02)
Writ-Administrative Mandamus
Writ-Mandamus on Limited Court

Case Matter
Writ-Other Limited Court Case
Review

Other Judicial Review (39)

Review of Health Officer Order
Notice of Appeal—Labor
Commissioner Appeals

CIVIL CASE COVER SHEET

Provisionally Complex Civil Litigation (Cal.
Rules of Court Rules 3.400-3.403)
Antitrust/Trade Regulation (03)
Construction Defect (10)
Claims Involving Mass Tort (40)
Securities Litigation (28)
Environmental/Toxic Tort (30)
Insurance Coverage Claims
(arising from provisionally complex
case type listed above) (41)
Enforcement of Judgment
Enforcement of Judgment (20)
Abstract of Judgment (Out of
County)
Confession of Judgment (non-
domestic relations)
Sister State Judgment
Administrative Agency Award
(not unpaid taxes)
Petition/Certification of Entry of
Judgment on Unpaid Taxes
Other Enforcement of Judgment
Case
Miscellaneous Civil Complaint
RICO (27)
Other Complaint (not specified
above) (42)
Declaratory Relief Only
Injunctive Relief Only (non-
harassment)
Mechanics Lien
Other Commercial Compiaint
Case (non-tort/non-complex)
Other Civil Complaint
(non-tort/non-compiex)
Miscellaneous Civil Petition
Partnership and Corporate
Governance (21)
Other Petition (not specified
above) (43)
Civil Harassment
Workplace Violence
Elder/Dependent Adult
Abuse
Election Contest
Petition for Name Change
Petition for Relief From Late
Claim
Other Civil Petition

Page 2 of 2

 
Case 3:21-cv-00126-CAB-AGS Document 1-2 Filed 01/22/21 PagelD.18 Page 12 of 18

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS: 325 § Melrose DRIVE

MAILING ADDRESS: 325 § Melrose DRIVE
CITY AND ZIP CODE: ‘Vista, CA 92081-6695
BRANCH NAME: North County
TELEPHONE NUMBER: (760) 201-8028

 

PLAINTIFF(S) / PETITIONER(S): Orlando Garcia

 

DEFENDANT(S)/ RESPONDENT(S): Pinnacle 1617 LLC

 

GARCIA VS PINNACLE 1617 LLC [IMAGED]

NOTICE OF CASE ASSIGNMENT CASE NUMBER:
and CASE MANAGEMENT CONFERENCE 37-2020-00039638-CU-CR-NG

 

 

 

 

CASE ASSIGNED FOR ALL PURPOSES TO:
Judge: Earl H. Maas, Ill Department: N-28

COMPLAINT/PETITION FILED: 10/29/2020

TYPE OF HEARING SCHEDULED DATE TIME DEPT JUDGE
Civil Case Management Conference 08/20/2021 10:00 am N-28 Earl H. Maas, Ill

Due to the COVID-19 pandemic, all hearings will be conducted remotely until further notice. Absent an order of the court, personal
appearances at the hearing will not be allowed. For information on arranging telephonic or video appearances, contact CourtCall at
(888)882-6878, or at www.courtcall.com. Please make arrangements with CourtCall as soon as possible.

A case management statement must be completed by counsel for all parties or self-represented itigants and timely filed with the court
at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division Il, CRC Rule 3.725).

All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions of ADR* options.

 

 

ITIS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #ClV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #GIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.

ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION tl, AND WILL BE STRICTLY ENFORCED.

TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and

been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
appeals, and family law proceedings.

COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.

DEFENDANT'S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Piaintiff may
stipulate to no more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)

JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
the action.

COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca.gov.

“ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TQ TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).

 

SDSC CIV-721 (Rev. 01-17) Page: 1
NOTICE OF CASE ASSIGNMENT

 

 
Case 3:21-cv-00126-CAB-AGS Document 1-2 Filed 01/22/21 PagelD.19 Page 13 of 18

Superior Court of California
County of San Diego

 

NOTICE OF ELIGIBILITY TO eFILE
AND ASSIGNMENT TO IMAGING DEPARTMENT

This case is eligible for eFiling. Should you prefer to electronically file documents, refer to
General Order in re procedures regarding electronically imaged court records, electronic filing,
and access to electronic court records in civil and probate cases for rules and procedures or
contact the Court's eFiling vendor at www.onelegal.com for information.

This case has been assigned to an Imaging Department and original documents attached to
pleadings filed with the court will be imaged and destroyed. Original documents should not be
filed with pleadings. If necessary, they should be lodged with the court under California Rules of
Court, rule 3.1302(b).

On August 1, 2011 the San Diego Superior Court began the Electronic Filing and Imaging Pilot
Program (“Program”). As of August 1, 2011 in all new cases assigned to an Imaging Department all
filings will be imaged electronically and the electronic version of the document will be the official
court file. The official court file will be electronic and accessible at one of the kiosks located in the
Civil Business Office and on the Internet through the court’s website.

You should be aware that the electronic copy of the filed document(s) will be the official court
record pursuant to Government Code section 68150. The paper filing will be imaged and held for
30 days. After that time it will be destroyed and recycled. Thus, you should not attach any
original documents to pleadings filed with the San Diego Superior Court. Original documents
filed with the court will be imaged and destroyed except those documents specified in
California Rules of Court, rule 3.1806. Any original documents necessary for a motion hearing or
trial shall be lodged in advance of the hearing pursuant to California Rules of Court, rule 3.1302(b).

It is the duty of each plaintiff, cross-complainant or petitioner to serve a copy of this notice with
the complaint, cross-complaint or petition on all parties in the action.

On all pleadings filed after the initial case originating filing, all parties must, to the extent it is

feasible to do so, place the words “IMAGED FILE” in all caps immediately under the title of the
pleading on all subsequent pleadings filed in the action.

Page: 2

 
Case 3:21-cv-00126-CAB-AGS Document 1-2 Filed 01/22/21 PagelD.20 Page 14 of 18

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO FOR COURT USE ONLY
STREET ADDRESS: 325 S Melrose Drive
MAILING ADDRESS: 325 S Melrose Drive
CITY AND ZIP CODE: Vista CA 92081-6695
BRANGH NAME: North County

 

 

Short Title: Garcia vs Pinnacle 1617 LLC [IMAGED]

 

CASE NUMBER:
NOTICE OF CONFIRMATION OF ELECTRONIC FILING 37-2020-00039638-C U-C R-NC

 

 

 

San Diego Superior Court has reviewed the electronic filing described below. The fee assessed for
processing and the filing status of each submitted document are also shown below.

Electronic Filing Summary Daia

Flectronicaily Submitted By: Russell Handy
On Behalf of: Orlando Garcia
Transaction Number: 2869331
Court Received Date: 10/29/2020
Filed Date: 10/29/2020
Filed Time: 01:40 AM
Fee Amount Assessed: $435.00
Case Number: 37-2020-00039638-C U-C R-NC
Case Title: Garcia vs Pinnacle 1617 LLC [IMAGED]
Location: North County
Case Type: Civil Rights
Case Category: Civil - Unlimited
Jurisdictional Amount: > 25000
Siatus Documents Electronically Filed/Received
Accepted Complaint
Accepted Civil Case Cover Sheet
Accepted Original Summons
Comments

Clerk's Comments:
Events Scheduled

Hearing(s) Date Time Location Department
Civil Case Management 08/20/2021 10:00 AM North County N-28
Conference

Electronic Filing Service Provider Information

Service Provider: Green Filing
Email: support@ efilinghelp.com

 

11/02/2020 NOTICE OF CONFIRMATION OF FILING

 
Case 3:21-cv-00126-CAB-AGS Document 1-2 Filed 01/22/21 PagelD.21 Page 15 of 18

Contact Person: Green Filing, LLC Support
Phone: (801) 448-7268

 

41/02/2020 NOTICE OF CONFIRMATION OF FILING

 
Case 3:21-cv-00126-CAB-AGS Document 1-2 Filed 01/22/21 PagelD.22 Page 16 of 18

  

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO

  

ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION

CASE NUMBER: 37-2020-00039638-CU-CR-NC CASE TITLE: Garcia vs Pinnacle 1617 LLC [IMAGED]

NOTICE: All plaintiffs/cross-complainants in a general civil case are required to serve a copy of the following
three forms on each defendant/cross-defendant, together with the complaint/cross-complaint:
(1) this Alternative Dispute Resolution (ADR) Information form (SDSC form #CIV-730),
(2) the Stipulation to Use Alternative Dispute Resolution (ADR) form (SDSC form #CIV-359), and
(3) the Notice of Case Assignment form (SDSC form #CIV-721).

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
as a mechanism for case settlement before trial, and it may be beneficial to do this early in the case.

Below is some information about the potential advantages and disadvantages of ADR, the most common types of ADR,
and how to find a local ADR program or neutral. A form for agreeing to use ADR is attached (SDSC form #CIV-359).

Potential Advantages and Disadvantages of ADR
ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the

particular case:

Potential Advantages Potential Disadvantages

* Saves time * May take more time and money if ADR does not

« Saves money resolve the dispute

* Gives parties more control over the dispute + Procedures to learn about the other side’s case (discovery),
resolution process and outcome jury trial, appeal, and other court protections may be limited

* Preserves or improves relationships or unavailable

Most Common Types of ADR
You can read more information about these ADR processes and watch videos that demonstrate them on the court’s ADR

webpage at http://www.sdcourt.ca.gov/adr.

Mediation: A neutral person called a "mediator" helps the parties communicate in an effective and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation is usually confidential, and may be particularly useful when parties want or need to have an ongoing
relationship, such as in disputes between family members, neighbors, co-workers, or business partners, or when parties
want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

Settlement Conference: A judge or another neutral person called a "settlement officer" helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
decision in the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
when the parties have very different ideas about the likely outcome of a trial and would like an experienced neutral to help
guide them toward a resolution.

Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and then
decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final.
With nonbinding arbitration, any party may reject the arbitrator's decision and request a trial. Arbitration may be
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial.

 

SDSC CIV-730 (Rev 12-10) ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION Page: 1

 
Case 3:21-cv-00126-CAB-AGS Document 1-2 Filed 01/22/21 PagelD.23 Page 17 of 18

Other ADR Processes: There are several other types of ADR which are not offered through the court but which may be
obtained privately, including neutral evaluation, conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
parties will try a combination of ADR processes. The important thing is to try to find the type or types of ADR that are
most likely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees.

Local ADR Programs for Civil Cases

Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of mediation
and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court’s ADR webpage at www.sdcourt.ca.gov/adr and click on the
“Mediator Search” to review individual mediator profiles containing detailed information about each mediator including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator List, individual Mediator Profiles, and Mediator Selection Form (CIV-005) can also be printed from the
court’s ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that: (1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith, and resolution has failed; (2) a judicially
supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a
point where all parties are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2.1 for more information. To schedule a
settlement conference, contact the department to which your case is assigned.

 

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules Division Il, Chapter Ill and Code Civ. Proc. § 1141.10 et seq or contact the Arbitration Program Office at (619)
450-7300 for more information.

More information about court-connected ADR: Visit the court’s ADR webpage at www.sdcourt.ca.gov/adr or contact the
court's Mediation/Arbitration Office at (619) 450-7300.

Dispute Resolution Programs Act (DRPA) funded ADR Programs: The following community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code §§ 465 et seq.):
* In Central, East, and South San Diego County, contact the National Conflict Resolution Center (NCRC) at
www.nerconline.com or (619) 238-2400.
* In North San Diego County, contact North County Lifeline, Inc. at www.nelifeline.org or (760) 726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

Legal Representation and Advice

To participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
the ADR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
can assist you in finding an attorney. Information about obtaining free and low cost legal assistance is also available on
the California courts website at www.courtinfo.ca.gov/selfhelp/lowcost.

 

SDSC CIV-730 (Rev 12-10) ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION Page: 2

 
Case 3:21-cv-00126-CAB-AGS Document 1-2 Filed 01/22/21 PagelD.24 Page 18 of 18

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO FOR COURT USE ONLY
STREET ADDRESS: 325 S. Melrose
MAILING ADDRESS: 325 S. Melrose
CITY, STATE, & ZIP CODE: Vista, CA 92081-6695

BRANCH NAME: North County

 

PLAINTIFF(S): Orlando Garcia

 

DEFENDANT(S): Pinnacle 1617 LLC

 

SHORT TITLE: GARCIA VS PINNACLE 1617 LLC [IMAGED]

 

 

 

 

 

STIPULATION TO USE ALTERNATIVE CASE NUMBER:
DISPUTE RESOLUTION (ADR) 37-2020-00039638-CU-CR-NC
Judge: Earl H. Maas, III Department: N-28

The parties and their attorneys stipulate that the matter is at issue and the claims in this action shall be submitted to the following
alternative dispute resolution (ADR) process. Selection of any of these options will not delay any case management timelines.

C] Mediation (court-connected) C] Non-binding private arbitration

[_] Mediation (private) [-] Binding private arbitration

CO Voluntary settlement conference (private) O Non-binding judicial arbitration (discovery until 15 days before trial)
LJ Neutral evaluation (private) C Non-binding judicial arbitration (discovery until 30 days before trial)

C] Other (specify e.g., private mini-trial, private judge, etc.):

 

 

It is also stipulated that the following shall serve as arbitrator, mediator or other neutral: (Name)

 

 

 

Alternate neutral (for court Civil Mediation Program and arbitration only):

 

 

 

 

 

 

 

 

 

 

 

Date: Date:

Name of Plaintiff Name of Defendant

Signature Signature

Name of Plaintiffs Attorney Name of Defendant's Attorney
Signature Signature

If there are more parties and/or attorneys, please attach additional completed and fully executed sheets.

It is the duty of the parties to notify the court of any settlement pursuant to Cal. Rules of Court, rule 3.1385. Upon notification of the settlement,
the court will place this matter on a 45-day dismissal calendar.

No new parties may be added without leave of court.
IT IS SO ORDERED.

 

Dated: 44/02/2020 JUDGE OF THE SUPERIOR COURT

 

SPSC CIV-389 (Rev 12-10) STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION Page: 1

 
